PER CURIAM.
Notwithstanding the decision in United States v. Hendler, 303 U.S. 564, 58 S.Ct. 655, 82 L.Ed. 1018, in order to a correct disposition of this case we are of opinion that it is necessary to know whether the assumption by the taxpayer of $100,789.81 of the liabilities of Eggleston Oil Corporation made in the purchase of the latter’s assets was ever performed by the taxpayer’s discharging the liabilities, and if so, when they were discharged. There is in the record some slight evidence, not clear or direct, on this point, but no finding by the Board of Tax Appeals. The cause is remanded to the Board of Tax Appeals with direction to reopen the case and hear additional evidence on the questions above suggested, and to make a finding thereon. Belridge Oil Co. v. Helvering, 9 Cir., 69 F.2d 432.
Remanded with direction.